Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 60-62 and 65-91 were previously pending and subject to a non-final Office Action having a notification date of September 11, 2020 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on February 11, 2021 (the “Amendment”) canceling claims 60-62 and 65-91 and adding new claims 92-121.  The present Final Office Action addresses now pending claims 92-121 in the Amendment.
	
Response to Arguments
Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §112
The claim rejections under 35 USC 112 have been withdrawn in view of the new claims presented herein.  However, there are new rejections under 35 USC 112 presented herein.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
The claim rejections under 35 USC 101 have been withdrawn in view of the new claims presented herein.
According to Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations, under their broadest reasonable interpretation, do not recite a 

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §103
While the claim rejections under 35 USC 103 have been withdrawn in view of the new claims presented herein, new claims rejections under 35 USC 103 are presented herein in view of such new claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 97, 99, 101, and 105-117 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 106-117 are rejected for depending from rejected claim 105.
Regarding claims 99 and 112, neither the originally-filed specification nor the drawings appears to support “the strap comprises the plurality of flexible electrical wires electrically coupling the plurality of circuit boards.”  (emphasis added).  For instance, page 29, line 18 through page 30, line 3 of the present specification states “In some alternative embodiments, the wearable apparatus 100 comprises a plurality of rigid circuit boards 108 electrically coupled via suitable flexible electrical cables or wires. For example, in one embodiment, the wearable apparatus 100 comprises three rigid PCBs, with a first PCB receiving the charging circuit 152 and the accelerometer 154, a second PCB receiving the central chip 190 and the Bluetooth antenna, and a third PCB receiving the sensors and/or connectors of sensors, such as the ECG input 182 and the Pulse LED 144 and light sensor 110. In this embodiment, the second PCB is intermediate of the first and third PCBs.”  However, it does not appear there is specific support strap comprising the plurality of flexible electrical wires electrically coupling the plurality of circuit boards.
Regarding claims 101 and 114, neither the originally-filed specification nor the drawings appears to support “wherein the first connector is configured to connect to a first interface at a first side of a smartwatch, and wherein the second connector is configured to connect to a second interface at a second side of the smartwatch to fasten the first end of the strap to the second end of the strap, indirectly, to configure the strap and the smartwatch into a smart wristwatch.”  For instance, while Figure 1 appears to show first and second connectors that fasten the first and second ends of the strap about a person’s wrist to configure the device into a smart wristwatch, it does not illustrate how the first connector “is configured to connect to a first interface at a first side of a smartwatch” or how the second connector “is configured to connect to a second interface at a second side of the smartwatch to fasten the first end of the strap to the second end of the strap, indirectly, to configure the strap and the smartwatch into a smart wristwatch.”  The specification does not appear to provide any support in this regard.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 96, 101, 110, and 114 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 101 and 114, it is not understood what is meant by the first connector “is configured to connect to a first interface at a first side of a smartwatch” or the second connector “is configured to connect to a second interface at a second side of the smartwatch to fasten the first end of the strap to the second end of the strap, indirectly, to configure the strap and the smartwatch into a smart wristwatch.”  It is also not understood whether or not the “smartwatch” in claims 101 and 114 is the same as the “smartwatch” already recited in claims 92 and 105 from which claims 101 and 114 respectively depend.  In view of the foregoing, the Examiner will examine the claims as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 92, 98, 99, and 101 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0275715 to Park et al. (“Park”) in view of U.S. Patent App. Pub. No. 2014/0073486 to Ahmed et al. (“Ahmed”) and of CN Patent No. 203261079 (“CN ‘079 Patent”):
Regarding claim 92, Park discloses an apparatus (smart device 10 in Figures 1 and 10), comprising: 
a strap (frames 100/200 in Figure 4 form a “strap”); 
a first connector at a first end of the strap (the end of [0065] notes that one end of the strap has a coupling mechanism); 
a second connector at a second end of the strap, the second connector configured to connect to the first connector to fasten the first end to the second end, directly, to configure the strap into a wristband, or indirectly, to configure the strap with a smartwatch into a smart wristwatch ([0065] notes that the other end of the strap has a coupling mechanism to allow the two ends to be connected to each other so that the device is attached around a user’s wrist as a wristband and/or a smart device (“smart wristwatch”); 
a plurality of circuit boards at a middle portion of the strap ([0063] discusses how board 13 of device 10 attaches the various electronic components of the device together view circuits, thus rendering the board 13 a circuit board; furthermore, [0105] and Figures 1 and 16 note/illustrate how the board 13 can be divided into a plurality of parts 13a, 13b, 13c (“plurality of circuit boards) which are at a “middle portion” of the strap), the plurality of circuit boards comprising; 
a first circuit board (circuit board 13a in Figures 1 and 16)... ; 
a second circuit board (circuit board 13b in Figures 1 and 16).. ; and 
a third circuit board (circuit board 13c in Figures 1 and 16)...; and 
a plurality of flexible electrical wires electrically coupling the plurality of circuit boards ([0105] notes how a flexible printed circuit board (which includes a plurality of flexible electrical wires) connects together the circuit boards 13a, 13b, 13c).
While Park illustrates (Figure 1, [0043], [0047]) how the device 10 includes a plurality of electronic components including a power supply unit 19 that can wirelessly charge a battery battery charging circuit), a controller 18 (interpreted to be a microcontroller) and one or more healthcare sensors 14; and  discloses ([0063]) that the electronic components are connected to the board 13 (which includes the first, second, and third circuit boards 13a, 13b, 13c per [0105]); Park appears to be silent regarding the battery charging circuit specifically being attached to the first circuit board, the microcontroller being attached to the second circuit board, and a pulse LED being attached to the third circuit board. 
Nevertheless, Ahmed teaches that it was known in the healthcare informatics art for a wearable physiological measurement system having a strap (Figure 1 and [0024]) to include a plurality of electrically interconnected circuit boards 820, 822, 824 ([0087], [0095] and Figure 8b) where one of the circuit boards includes a physiological sensor ([0087] and [0095]) that can be a pulse LED (per [0066]-[0067]) and another of the circuit boards includes a processor (microcontroller)([0087] and [0095]) which facilitates use of the various components with increased processing capacity in a small volume ([0087]), while the CN ‘079 Patent teaches (page 1, second paragraph under “Summary of the Invention”) that it was known in the wearable technology arts for a charging circuit to be disposed on a circuit board which would advantageously facilitate charging of a battery of the wearable device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the microcontroller to be attached to one of the circuit boards (e.g., the second circuit board) and the healthcare sensor to be attached to another of the circuit boards (e.g., the third circuit board) in the system of Park as taught by Ahmed to facilitate use of the various components with increased processing capacity in a small volume and for the battery charging circuit of Park to be disposed on another of the circuit boards (e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Still further, while Park discloses ([0047]) that one of the electronic components can be a healthcare sensor, Park appear to be silent regarding the healthcare sensor specifically being a pulse LED.
Nevertheless, Ahmed teaches ([0087] and [0095] that it was known in the healthcare informatics art for one of a plurality of circuit boards of a wearable device to include a physiological sensor in the form of a pulse LED ([0066]-[0067]) which advantageously allows for monitoring of a patient’s pulse and thereby assisting in the provision of life-saving care ([0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the healthcare sensor of Park to have been in the form of a pulse LED as taught by Ahmed to advantageously allow for monitoring of a patient’s pulse and thereby assisting in the provision of life-saving care.
wherein the strap is flexible ([0076] of Park discusses how the links 210 of the frame 200 (“strap”) are pivotally attached to each other thus rendering the strap flexible) and comprises electrical components internally (Figure 4 illustrates various electrical components (e.g., circuit board 13, microphone 12b, battery 19a) being arranged internally of the strap).

Regarding claim 99, the Park/Ahmed/CN ‘079 Patent combination discloses the apparatus of claim 98, further including wherein the strap comprises the plurality of flexible electrical wires electrically coupling the plurality of circuit boards (as [0105] of Park discusses how the flexible printed circuit board (which includes a plurality of flexible electrical wires) and a reinforcement member connect together the circuit boards 13a, 13b, 13c and facilitate repeated placement of the strap around a user’s wrist, the flexible wires are considered part of the strap).

Regarding claim 101, the Park/Ahmed/CN ‘079 Patent combination discloses the apparatus of claim 92, further including wherein the first connector is configured to connect to a first interface at a first side of a smartwatch, and wherein the second connector is configured to connect to a second interface at a second side of the smartwatch to fasten the first end of the strap to the second end of the strap, indirectly, to configure the strap and the smartwatch into a smart wristwatch (Figures 2 and 4 of Park illustrate how the various link pieces 210 of the “strap” include hinge members that would allow for respective connections to first and second interfaces at first and second sides of a smartwatch to fasten the first and .

Claims 93, 104, 118, and 119 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0275715 to Park et al. (“Park”) in view of U.S. Patent App. Pub. No. 2014/0073486 to Ahmed et al. (“Ahmed”) and of CN Patent No. 203261079 (“CN ‘079 Patent”), and further in view of U.S. Patent App. Pub. No. 2016/0256116 to Baik et al. (“Baik”):
Regarding claim 93, the Park/Ahmed/CN ‘079 Patent combination discloses the apparatus of claim 92, further including a light sensor (optical sensor in [0067] of Ahmed), wherein when the strap is configured into a wristband or a wristwatch around a wrist of a user (see [0066] of Amhed and [0065] of Park), the light sensor is configured to sense light ... which was reflected off of a peripheral artery of the wrist of the user and originating from the pulse LED ([0067] of Amhed discusses how an optical sensor and LEDs are in contact with the user’s wrist over the radial or other artery to measure the user’s pulse/heart rate; as part of doing so, the sensor would be configured to sense light which was reflected off of the radial artery (which is considered a “peripheral” artery as it is near the periphery of the wrist) of the wrist and originating from the LEDs; as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the healthcare sensor of Park to have been in the form of a pulse LED as taught by Ahmed to advantageously allows for monitoring of a patient’s pulse and thereby assisting in the provision of life-saving care).
passing through openings in the strap which was reflected off of a peripheral artery of the wrist of the user and originating from the pulse LED.
Nevertheless, Baik teaches (Figure 9 and [0085]) that it was known in the wearable smart device art for a sensor 100 (including a light emitter 110 and receiver 150 per [0048]-[0049]) to be disposed in a strap such that light passes through openings in the strap (e.g., see Figure 9) which advantageously partially conceals the light emitter and receiver within the strap thereby protecting the light emitter and receiver.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the light to have passed through openings in the strap which was reflected off of a peripheral artery of the wrist of the user and originating from the pulse LED in the system of the Park/Ahmed/CN ‘079 Patent combination as taught by Baik to advantageously partially conceal the light emitter and receiver within the strap thereby protecting the light emitter and receiver.

Regarding claim 104, the Park/Ahmed/CN ‘079 Patent/Baik combination discloses the apparatus of claim 93, further including wherein the light sensor is attached to the third circuit board (per the above discussed modification of Park in view of Ahmed and Baik, the healthcare sensor (which includes the light sensor) is disposed on the third circuit board).

Regarding claim 118, Park discloses an apparatus (smart device 10 in Figures 1 and 10), comprising: 
a strap (frames 100/200 in Figure 4 form a “strap”); 
a first connector at a first end of the strap (the end of [0065] notes that one end of the strap has a coupling mechanism); 
a second connector at a second end of the strap, the second connector configured to connect to the first connector to fasten the first end to the second end, directly, to configure the strap into a wristband, or indirectly, to configure the strap with a smartwatch into a smart wristwatch ([0065] notes that the other end of the strap has a coupling mechanism to allow the two ends to be connected to each other so that the device is attached around a user’s wrist as a wristband and/or a smart device (“smart wristwatch”); 
a plurality of circuit boards at a middle portion of the strap ([0063] discusses how board 13 of device 10 attaches the various electronic components of the device together view circuits, thus rendering the board 13 a circuit board; furthermore, [0105] and Figures 1 and 16 note/illustrate how the board 13 can be divided into a plurality of parts 13a, 13b, 13c (“plurality of circuit boards) which are at a “middle portion” of the strap), the plurality of circuit boards comprising; 
a first circuit board (circuit board 13a in Figures 1 and 16)... ; 
a second circuit board (circuit board 13b in Figures 1 and 16).. ; and 
a third circuit board (circuit board 13c in Figures 1 and 16)...
While Park illustrates (Figure 1, [0043], [0047]) how the device 10 includes a plurality of electronic components including a power supply unit 19 that can wirelessly charge a battery ([0064], where such power supply 19 would thus include some battery charging circuit), a controller 18 (interpreted to be a microcontroller) and one or more healthcare sensors 14; and  discloses ([0063]) that the electronic components are connected to the board 13 (which includes attached to the first circuit board, the microcontroller being attached to the second circuit board, and a pulse LED and a light sensor being attached to the third circuit board. 
Nevertheless, Ahmed teaches that it was known in the healthcare informatics art for a wearable physiological measurement system having a strap (Figure 1 and [0024]) to include a plurality of electrically interconnected circuit boards 820, 822, 824 ([0087], [0095] and Figure 8b) where one of the circuit boards includes a physiological sensor ([0087] and [0095]) that can be a pulse LED (per [0066]-[0067]) and another of the circuit boards includes a processor (microcontroller)([0087] and [0095]) which facilitates use of the various components with increased processing capacity in a small volume ([0087]), while the CN ‘079 Patent teaches (page 1, second paragraph under “Summary of the Invention”) that it was known in the wearable technology arts for a charging circuit to be disposed on a circuit board which would advantageously facilitate charging of a battery of the wearable device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the microcontroller to be attached to one of the circuit boards (e.g., the second circuit board) and the healthcare sensor to be attached to another of the circuit boards (e.g., the third circuit board) in the system of Park as taught by Ahmed to facilitate use of the various components with increased processing capacity in a small volume and for the battery charging circuit of Park to be disposed on another of the circuit boards (e.g., the first circuit board) as taught by the CN ‘079 Patent which would advantageously facilitate charging of a battery of the wearable device as well as facilitate the above-mentioned volume reduction.  Furthermore, it would have been obvious to one of ordinary skill in the art before the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Still further, while Park discloses ([0047]) that one of the electronic components can be a healthcare sensor, Park appear to be silent regarding the healthcare sensor specifically being a pulse LED and a light sensor.
Nevertheless, Ahmed teaches ([0087] and [0095] that it was known in the healthcare informatics art for one of a plurality of circuit boards of a wearable device to include a physiological sensor in the form of a pulse LED and optical/light sensor ([0066]-[0067]) which advantageously allows for monitoring of a patient’s pulse and thereby assisting in the provision of life-saving care ([0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the healthcare sensor of Park to have been in the form of a pulse LED and light sensor as taught by Ahmed to advantageously allow for monitoring of a patient’s pulse and thereby assisting in the provision of life-saving care.
Furthermore, the Park/Ahmed/CN ‘079 Patent combination discloses wherein when the strap is configured into a wristband or a wristwatch around a wrist of a user (see [0066] of Amhed and [0065] of Park), the light sensor is configured to sense light ... which was reflected off of a peripheral artery of the wrist of the user and originating from the pulse LED ([0067] of Amhed discusses how an optical sensor and LEDs are in contact with the user’s wrist over the radial or other artery to measure the user’s pulse/heart rate; as part of doing so, the sensor would be configured to sense light which was reflected off of the radial artery (which is considered a “peripheral” artery as it is near the periphery of the wrist) of the wrist and originating from the LEDs; as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the healthcare sensor of Park to have been in the form of a pulse LED as taught by Ahmed to advantageously allows for monitoring of a patient’s pulse and thereby assisting in the provision of life-saving care).
However, the Park/Ahmed/CN ‘079 Patent combination appears to be silent regarding being configured to sense light passing through openings in the strap which was reflected off of a peripheral artery of the wrist of the user and originating from the pulse LED.
Nevertheless, Baik teaches (Figure 9 and [0085]) that it was known in the wearable smart device art for a sensor 100 (including a light emitter 110 and receiver 150 per [0048]-[0049]) to be disposed in a strap such that light passes through openings in the strap (e.g., see Figure 9) which advantageously partially conceals the light emitter and receiver within the strap thereby protecting the light emitter and receiver.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the light to have passed through openings in the strap which was reflected off of a peripheral artery of the wrist of the user and originating from the pulse LED in the system of the Park/Ahmed/CN ‘079 Patent combination as taught by Baik 

Regarding claim 119, the Park/Ahmed/CN ‘079 Patent/Baik combination discloses the apparatus of claim 118, further including a plurality of flexible electrical wires electrically coupling the plurality of circuit boards ([0105] of Park notes how a flexible printed circuit board (which includes a plurality of flexible electrical wires) connects together the circuit boards 13a, 13b, 13c).

Claims 94-96 and 120 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0275715 to Park et al. (“Park”) in view of U.S. Patent App. Pub. No. 2014/0073486 to Ahmed et al. (“Ahmed”), CN Patent No. 203261079 (“CN ‘079 Patent”), and U.S. Patent App. Pub. No. 2016/0256116 to Baik et al. (“Baik”), and further in view of U.S. Patent App. Pub. No. 2019/0320916 to Banet et al. (“Banet”):
Regarding claim 94, the Park/Ahmed/CN ‘079 Patent/Baik combination discloses the apparatus of claim 93, but appears to be silent regarding wherein the light sensor and the pulse LED are parts of a pulse oximeter.
Nevertheless, Banet teaches that it was known in the wearable smart device art for a photodetector (light sensor) ([0002]) and a light source ([0022]) which is a pulse LED ([0170]) to make up parts of a pulse oximeter ([0002] and [0022]) of a body-worn device ([0005]) which advantageously allow the device to measure blood oxygen of the user thereby allowing needed corrective actions to be made.


Regarding claim 95, the Park/Ahmed/CN ‘079 Patent/Baik/Banet combination discloses the apparatus of claim 94, further including wherein pulse LED is configured to emit red light and infrared light ([0170] of Banet notes that each LED emits red and infrared optical wavelengths), and wherein the light sensor comprises respective components to sense red light and infrared light ([0002] of Banet notes that the photodetector measures the red and infrared optical wavelengths and thus includes respective components to measure the same; as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the light sensor and pulse LED of the Park/Ahmed/CN ‘079 Patent/Baik combination to have been part of a pulse oximeter as taught by Banet to advantageously allow the device to measure blood oxygen of the user thereby allowing needed corrective actions to be made).

Regarding claim 96, the Park/Ahmed/CN ‘079 Patent/Baik/Banet combination discloses the apparatus of claim 95, further including the pulse oximeter (again, [0002], [0005], and [0022] of Banet already disclose that the pulse oximeter is part of a body-worn device/apparatus) and wherein the pulse oximeter comprises a computing component (microprocessor in [0002]) configured to: 
compare a first reading sensed by the light sensor corresponding to an amount of red light absorbed by blood of the user under skin of the user, corresponding to oxygenated blood, and a second reading sensed by the light sensor corresponding to an amount of infrared light absorbed by the blood, corresponding to deoxygenated blood ([0002] discusses how the microprocessor (computing component) analyzes red and infrared radiation (first and second readings) measured by the photodetector (light sensor) which would involve some comparison of the red and infrared readings, while [0170] notes that the red/infrared optical wavelengths are absorbed by the blood); furthermore, as evidenced by [0003] of U.S. Patent App. Pub. No. 2006/0258921 to Addison et al., absorbed red light corresponds to oxygenated blood while absorbed infrared light corresponds to deoxygenated blood); and 
determine an amount of oxygen in the blood based on the comparison between the first reading and the second reading ([0002] notes that the analysis (comparison) of the red and infrared readings results in an SpO2 (oxygen saturation) level in the blood; as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the light sensor and pulse LED of the Park/Ahmed/CN ‘079 Patent/Baik combination to have been part of a pulse oximeter as taught by Banet to advantageously allow the device to measure blood oxygen of the user thereby allowing needed corrective actions to be made).

Regarding claim 120, the Park/Ahmed/CN ‘079 Patent/Baik combination discloses the apparatus of claim 118, but appears to be silent regarding further including a pulse oximeter, 
wherein the light sensor and the pulse LED are parts of the pulse oximeter, 
wherein pulse LED is configured to emit red light and infrared light, and wherein the light sensor comprises respective components to sense red light and infrared light, and 
wherein the pulse oximeter comprises a computing component configured to: 
compare a first reading sensed by the light sensor corresponding to an amount of red light absorbed by blood of the user under skin of the user, corresponding to oxygenated blood, and a second reading sensed by the light sensor corresponding to an amount of infrared light absorbed by the blood, corresponding to deoxygenated blood; and 
determine an amount of oxygen in the blood based on the comparison between the first reading and the second reading.
Nevertheless, Banet teaches that it was known in the wearable smart device art for a photodetector (light sensor) ([0002]) and a light source ([0022]) which is a pulse LED ([0170]) to make up parts of a pulse oximeter ([0002] and [0022]) of a body-worn device ([0005]) which advantageously allow the device to measure blood oxygen of the user thereby allowing needed corrective actions to be made.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the light sensor and pulse LED of the Park/Ahmed/CN ‘079 Patent/Baik combination to have been part of a pulse oximeter as taught by Banet to advantageously allow the device to measure blood oxygen of the user thereby allowing needed corrective actions to be made.
As combined, the Park/Ahmed/CN ‘079 Patent/Baik/Banet combination thus discloses wherein pulse LED is configured to emit red light and infrared light ([0170] of Banet notes , and wherein the light sensor comprises respective components to sense red light and infrared light ([0002] of Banet notes that the photodetector measures the red and infrared optical wavelengths and thus includes respective components to measure the same); wherein the pulse oximeter comprises a computing component (microprocessor in [0002] of Banet) configured to: 
compare a first reading sensed by the light sensor corresponding to an amount of red light absorbed by blood of the user under skin of the user, corresponding to oxygenated blood, and a second reading sensed by the light sensor corresponding to an amount of infrared light absorbed by the blood, corresponding to deoxygenated blood ([0002] of Banet discusses how the microprocessor (computing component) analyzes red and infrared radiation (first and second readings) measured by the photodetector (light sensor) which would involve some comparison of the red and infrared readings, while [0170] of Banet notes that the red/infrared optical wavelengths are absorbed by the blood); furthermore, as evidenced by [0003] of U.S. Patent App. Pub. No. 2006/0258921 to Addison et al., absorbed red light corresponds to oxygenated blood while absorbed infrared light corresponds to deoxygenated blood); and 
determine an amount of oxygen in the blood based on the comparison between the first reading and the second reading ([0002] of Banet notes that the analysis (comparison) of the red and infrared readings results in an SpO2 (oxygen saturation) level in the blood).  As discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the light sensor and pulse LED of the Park/Ahmed/CN ‘079 .

Claim 97 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0275715 to Park et al. (“Park”) in view of U.S. Patent App. Pub. No. 2014/0073486 to Ahmed et al. (“Ahmed”), CN Patent No. 203261079 (“CN ‘079 Patent”), and U.S. Patent App. Pub. No. 2016/0256116 to Baik et al. (“Baik”), and further in view of U.S. Patent App. Pub. No. 2015/0297134 to Albert et al. (“Albert”):
Regarding claim 97, the Park/Ahmed/CN ‘079 Patent/Baik combination discloses the apparatus of claim 93, but appears to be silent regarding wherein the strap comprises: 
a first electrocardiogram (ECG) electrode facing inwardly when the strap is configured into a wristband or a wristwatch to allow the first ECG electrode to touch an anterior portion of the wrist of the user; and 
a second ECG electrode facing outwardly when the strap is configured into a wristband or a wristwatch to allow the second ECG electrode to be touched by a finger of an opposing hand of the user to complete a circuit across a heart of the user to produce an electrical output to make an ECG reading.
Nevertheless, Albert teaches (Figure 2C, [0051], and Abstract) that it was known in the wearable device art for a wearable strap to include a first electrode on a first side of the strap (e.g., facing inwardly) that would allow the first electrode to teach an anterior portion of a user’s wrist and a second electrode on a second side of the strap (e.g., facing outwardly) that would allow the second ECG electrode to be touched by a finger of an opposing hand of the user to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the strap of the apparatus of the Park/Ahmed/CN ‘079 Patent/Baik combination to have included a first electrocardiogram (ECG) electrode facing inwardly when the strap is configured into a wristband or a wristwatch to allow the first ECG electrode to touch an anterior portion of the wrist of the user; and a second ECG electrode facing outwardly when the strap is configured into a wristband or a wristwatch to allow the second ECG electrode to be touched by a finger of an opposing hand of the user to complete a circuit across a heart of the user to produce an electrical output to make an ECG reading as taught by Albert to advantageously allow ECG measurements to be obtained which can provide important health and diagnostic information of a user.

Claim 100 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0275715 to Park et al. (“Park”) in view of U.S. Patent App. Pub. No. 2014/0073486 to Ahmed et al. (“Ahmed”) and CN Patent No. 203261079 (“CN ‘079 Patent”), and further in view of U.S. Patent No. 9,426,275 to Eim et al. (“Eim”):
Regarding claim 100, the Park/Ahmed/CN ‘079 Patent combination discloses the apparatus of claim 92, and discloses ([0065] of Park) that the ends of the strap have a coupling mechanism to allow the two ends to be connected to each other so that the device is attached around a user’s wrist as a wristband and/or a smart device.
the second connector comprises a male part configured to mate a female part of the first connector to fasten the first end to the second end, directly, to configure the strap into a wristband.
Nevertheless, Eim teaches (Figure 3) that it was known in the wearable device art for a post/rod (male part) to mate a hole (female part) to fasten first and second ends of the strap to configure the strap into a wristband which would advantageously provide an efficient and low cost manner of securing the strap about a person’s wrist.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second and first connectors of the Park/Ahmed/CN ‘079 Patent/Albert combination to have respectively been mating male and female parts as taught by Eim to advantageously provide an efficient and low cost manner of securing the strap about a person’s wrist.

Claim 102 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0275715 to Park et al. (“Park”) in view of U.S. Patent App. Pub. No. 2014/0073486 to Ahmed et al. (“Ahmed”) and CN Patent No. 203261079 (“CN ‘079 Patent”), and further in view of U.S. Patent App. Pub. No. 2017/0243385 to Mitsugi et al. (“Mitsugi”):
Regarding claim 102, the Park/Ahmed/CN ‘079 Patent combination discloses the apparatus of claim 92, further including wherein an accelerometer is attached ([0047] of Park disclose that the apparatus includes an accelerometer)...
to the first circuit board.
Nevertheless, Mitsugi teaches (Figures 1 and 3 and [0075]) that it was known in the wearable device art to dispose an accelerometer on a circuit board along with a battery.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the first circuit board of the Park/Ahmed/CN ‘079 Patent combination to also have the accelerometer attached thereto because doing so is “obvious to try” or in other words amounts to choosing from a finite number of identified, predictable solutions (e.g., putting the accelerometer on the same board as the battery charging circuit or on a different one of the electrically connected boards), with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 103 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0275715 to Park et al. (“Park”) in view of U.S. Patent App. Pub. No. 2014/0073486 to Ahmed et al. (“Ahmed”) and CN Patent No. 203261079 (“CN ‘079 Patent”), and further in view of U.S. Patent App. Pub. No. 2019/0005367 to Yamada et al. (“Yamada”):
Regarding claim 103, the Park/Ahmed/CN ‘079 Patent combination discloses the apparatus of claim 92, further including wherein a wireless communications antenna is attached ([0044]-[0045] of Park discloses how the apparatus includes a wireless communication unit/antenna 11)...
However, the Park/Ahmed/CN ‘079 Patent combination appears to be silent regarding the wireless communications unit/antenna specifically be attached to the second circuit board.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second circuit board of the Park/Ahmed/CN ‘079 Patent combination to also have the wireless communication antenna attached thereto because doing so is “obvious to try” or in other words amounts to choosing from a finite number of identified, predictable solutions (e.g., putting the wireless communication antenna on the same board as the microcontroller or on a different one of the electrically connected boards), with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 105, 106, 111, 112, and 114 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0275715 to Park et al. (“Park”) in view of U.S. Patent App. Pub. No. 2014/0073486 to Ahmed et al. (“Ahmed”), CN Patent No. 203261079 (“CN ‘079 Patent”), and U.S. Patent App. Pub. No. 2015/0297134 to Albert et al. (“Albert”):
Regarding claim 105, Park discloses an apparatus (smart device 10 in Figures 1 and 10), comprising: 
a strap (frames 100/200 in Figure 4 form a “strap”); 
a first connector at a first end of the strap (the end of [0065] notes that one end of the strap has a coupling mechanism); 
a second connector at a second end of the strap, the second connector configured to connect to the first connector to fasten the first end to the second end, directly, to configure the strap into a wristband, or indirectly, to configure the strap with a smartwatch into a smart wristwatch ([0065] notes that the other end of the strap has a coupling mechanism to allow the two ends to be connected to each other so that the device is attached around a user’s wrist as a wristband and/or a smart device (“smart wristwatch”); 
a plurality of circuit boards at a middle portion of the strap ([0063] discusses how board 13 of device 10 attaches the various electronic components of the device together view circuits, thus rendering the board 13 a circuit board; furthermore, [0105] and Figures 1 and 16 note/illustrate how the board 13 can be divided into a plurality of parts 13a, 13b, 13c (“plurality of circuit boards) which are at a “middle portion” of the strap), the plurality of circuit boards comprising; 
a first circuit board (circuit board 13a in Figures 1 and 16)... ; 
a second circuit board (circuit board 13b in Figures 1 and 16).. ; and 
a third circuit board (circuit board 13c in Figures 1 and 16)...; and 
a plurality of flexible electrical wires electrically coupling the plurality of circuit boards ([0105] notes how a flexible printed circuit board (which includes a plurality of flexible electrical wires) connects together the circuit boards 13a, 13b, 13c).
While Park illustrates (Figure 1, [0043], [0047]) how the device 10 includes a plurality of electronic components including a power supply unit 19 that can wirelessly charge a battery ([0064], where such power supply 19 would thus include some battery charging circuit), a controller 18 (interpreted to be a microcontroller) and one or more healthcare sensors 14; and  discloses ([0063]) that the electronic components are connected to the board 13 (which includes the first, second, and third circuit boards 13a, 13b, 13c per [0105]); Park appears to be silent regarding the battery charging circuit specifically being attached to the first circuit board, the being attached to the second circuit board, a first electrocardiogram (ECG) electrode being attached to the third circuit board and facing inwardly when the strap is configured into a wristband or a wristwatch to allow the first ECG electrode to touch an anterior portion of the wrist of the user, and a second ECG electrode being attached to the third circuit board facing outwardly when the strap is configured into a wristband or a wristwatch to allow the second ECG electrode to be touched by a finger of an opposing hand of the user to complete a circuit across a heart of the user to produce an electrical output to make an ECG reading.
Nevertheless, Ahmed teaches that it was known in the healthcare informatics art for a wearable physiological measurement system having a strap (Figure 1 and [0024]) to include a plurality of electrically interconnected circuit boards 820, 822, 824 ([0087], [0095] and Figure 8b) where one of the circuit boards includes a physiological sensor and another of the circuit boards includes a processor (microcontroller)([0087] and [0095]) which facilitates use of the various components with increased processing capacity in a small volume ([0087]), while the CN ‘079 Patent teaches (page 1, second paragraph under “Summary of the Invention”) that it was known in the wearable technology arts for a charging circuit to be disposed on a circuit board which would advantageously facilitate charging of a battery of the wearable device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the microcontroller to be attached to one of the circuit boards (e.g., the second circuit board) and the healthcare sensor to be attached to another of the circuit boards (e.g., the third circuit board) in the system of Park as taught by Ahmed to facilitate use of the various components with increased processing capacity in a small volume and for the battery charging circuit of Park to be disposed on another of the circuit boards as KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Still further, while Park discloses ([0047]) that one of the electronic components can be a healthcare sensor, Park appear to be silent regarding the healthcare sensor specifically being a first electrocardiogram (ECG) electrode being attached to the third circuit board and facing inwardly when the strap is configured into a wristband or a wristwatch to allow the first ECG electrode to touch an anterior portion of the wrist of the user, and a second ECG electrode being attached to the third circuit board facing outwardly when the strap is configured into a wristband or a wristwatch to allow the second ECG electrode to be touched by a finger of an opposing hand of the user to complete a circuit across a heart of the user to produce an electrical output to make an ECG reading.
Nevertheless, Albert teaches (Figure 2C, [0051], and Abstract) that it was known in the wearable device art for a wearable strap to include a first electrode on a first side of the strap (e.g., facing inwardly) that would allow the first electrode to teach an anterior portion of a user’s 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for healthcare sensor of the apparatus of the Park/Ahmed/CN ‘079 Patent combination (which already discloses the healthcare sensor to be disposed on the third circuit board) to have included a first electrocardiogram (ECG) electrode facing inwardly when the strap is configured into a wristband or a wristwatch to allow the first ECG electrode to touch an anterior portion of the wrist of the user; and a second ECG electrode facing outwardly when the strap is configured into a wristband or a wristwatch to allow the second ECG electrode to be touched by a finger of an opposing hand of the user to complete a circuit across a heart of the user to produce an electrical output to make an ECG reading as taught by Albert to advantageously allow ECG measurements to be obtained which can provide important health and diagnostic information of a user.

Regarding claim 106, the Park/Ahmed/CN ‘079 Patent/Albert combination discloses the apparatus of claim 105, and further discloses that a healthcare sensor is attached to the third circuit board as discussed above.  However, the Park/Ahmed/CN ‘079 Patent/Albert combination, as specifically combined above, appears to be silent regarding wherein the third circuit board is attached to a pulse light emitting diode (LED).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the healthcare sensor of the Park/Ahmed/CN ‘079 Patent/Albert combination to have been in the form of a pulse LED as taught by Ahmed to advantageously allows for monitoring of a patient’s pulse and thereby assisting in the provision of life-saving care.

Regarding claim 111, the Park/Ahmed/CN ‘079 Patent/Albert combination discloses the apparatus of claim 105, further including wherein the strap is flexible ([0076] of Park discusses how the links 210 of the frame 200 (“strap”) are pivotally attached to each other thus rendering the strap flexible) and comprises electrical components internally (Figure 4 illustrates various electrical components (e.g., circuit board 13, microphone 12b, battery 19a) being arranged internally of the strap).

Regarding claim 112, the Park/Ahmed/CN ‘079 Patent/Albert combination discloses the apparatus of claim 111, further including wherein the strap comprises the plurality of flexible electrical wires electrically coupling the plurality of circuit boards (as [0105] of Park discusses how the flexible printed circuit board (which includes a plurality of flexible electrical wires) and a reinforcement member connect together the circuit boards 13a, 13b, 13c and 

Regarding claim 114, the Park/Ahmed/CN ‘079 Patent/Albert combination discloses the apparatus of claim 105, further including wherein the first connector is configured to connect to a first interface at a first side of a smartwatch, and wherein the second connector is configured to connect to a second interface at a second side of the smartwatch to fasten the first end of the strap to the second end of the strap, indirectly, to configure the strap and the smartwatch into a smart wristwatch (Figures 2 and 4 of Park illustrate how the various link pieces 210 of the “strap” include hinge members that would allow for respective connections to first and second interfaces at first and second sides of a smartwatch to fasten the first and second strap ends to each other, indirectly, to configure the strap and smartwatch into a smart wristwatch).

Claims 107 and 117 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0275715 to Park et al. (“Park”) in view of U.S. Patent App. Pub. No. 2014/0073486 to Ahmed et al. (“Ahmed”), CN Patent No. 203261079 (“CN ‘079 Patent”), and U.S. Patent App. Pub. No. 2015/0297134 to Albert et al. (“Albert”), and further in view of U.S. Patent App. Pub. No. 2016/0256116 to Baik et al. (“Baik”):
Regarding claim 107, the Park/Ahmed/CN ‘079 Patent/Albert combination discloses the apparatus of claim 106, further including a light sensor (optical sensor in [0067] of Ahmed), wherein when the strap is configured into a wristband or a wristwatch around a wrist of a user (see [0066] of Amhed and [0065] of Park), the light sensor is configured to sense light ... which was reflected off of a peripheral artery of the wrist of the user and originating from the pulse LED ([0067] of Amhed discusses how an optical sensor and LEDs are in contact with the user’s wrist over the radial or other artery to measure the user’s pulse/heart rate; as part of doing so, the sensor would be configured to sense light which was reflected off of the radial artery (which is considered a “peripheral” artery as it is near the periphery of the wrist) of the wrist and originating from the LEDs; as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the healthcare sensor of Park to have been in the form of a pulse LED as taught by Ahmed to advantageously allows for monitoring of a patient’s pulse and thereby assisting in the provision of life-saving care).
However, the Park/Ahmed/CN ‘079 Patent/Albert combination appears to be silent regarding being configured to sense light passing through openings in the strap which was reflected off of a peripheral artery of the wrist of the user and originating from the pulse LED.
Nevertheless, Baik teaches (Figure 9 and [0085]) that it was known in the wearable smart device art for a sensor 100 (including a light emitter 110 and receiver 150 per [0048]-[0049]) to be disposed in a strap such that light passes through openings in the strap (e.g., see Figure 9) which advantageously partially conceals the light emitter and receiver within the strap thereby protecting the light emitter and receiver.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the light to have passed through openings in the strap which was reflected off of a peripheral artery of the wrist of the user and originating from the pulse LED in the system of the Park/Ahmed/CN ‘079 Patent/Albert combination as taught by 

Regarding claim 117, the Park/Ahmed/CN ‘079 Patent/Albert/Baik combination discloses the apparatus of claim 107, further including wherein the light sensor is attached to the third circuit board (per the above discussed modification of Park in view of Ahmed and Baik, the healthcare sensor (which includes the light sensor) is disposed on the third circuit board).

Claim 121 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0275715 to Park et al. (“Park”) in view of U.S. Patent App. Pub. No. 2014/0073486 to Ahmed et al. (“Ahmed”), CN Patent No. 203261079 (“CN ‘079 Patent”), U.S. Patent App. Pub. No. 2016/0256116 to Baik et al. (“Baik”), and U.S. Patent App. Pub. No. 2015/0297134 to Albert et al. (“Albert”):
Regarding claim 121, Park discloses an apparatus (smart device 10 in Figures 1 and 10), comprising: 
a strap (frames 100/200 in Figure 4 form a “strap”); 
a first connector at a first end of the strap (the end of [0065] notes that one end of the strap has a coupling mechanism); 
a second connector at a second end of the strap, the second connector configured to connect to the first connector to fasten the first end to the second end, directly, to configure the strap into a wristband, or indirectly, to configure the strap with a smartwatch into a smart wristwatch ([0065] notes that the ; 
a plurality of circuit boards at a middle portion of the strap ([0063] discusses how board 13 of device 10 attaches the various electronic components of the device together view circuits, thus rendering the board 13 a circuit board; furthermore, [0105] and Figures 1 and 16 note/illustrate how the board 13 can be divided into a plurality of parts 13a, 13b, 13c (“plurality of circuit boards) which are at a “middle portion” of the strap), the plurality of circuit boards comprising; 
a first circuit board (circuit board 13a in Figures 1 and 16)... ; 
a second circuit board (circuit board 13b in Figures 1 and 16).. ; and 
a third circuit board (circuit board 13c in Figures 1 and 16)...
While Park illustrates (Figure 1, [0043], [0047]) how the device 10 includes a plurality of electronic components including a power supply unit 19 that can wirelessly charge a battery ([0064], where such power supply 19 would thus include some battery charging circuit), a controller 18 (interpreted to be a microcontroller) and one or more healthcare sensors 14; and  discloses ([0063]) that the electronic components are connected to the board 13 (which includes the first, second, and third circuit boards 13a, 13b, 13c per [0105]); Park appears to be silent regarding the battery charging circuit specifically being attached to the first circuit board, the microcontroller being attached to the second circuit board, and a pulse LED and a light sensor being attached to the third circuit board. 
Nevertheless, Ahmed teaches that it was known in the healthcare informatics art for a wearable physiological measurement system having a strap (Figure 1 and [0024]) to include a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the microcontroller to be attached to one of the circuit boards (e.g., the second circuit board) and the healthcare sensor to be attached to another of the circuit boards (e.g., the third circuit board) in the system of Park as taught by Ahmed to facilitate use of the various components with increased processing capacity in a small volume and for the battery charging circuit of Park to be disposed on another of the circuit boards (e.g., the first circuit board) as taught by the CN ‘079 Patent which would advantageously facilitate charging of a battery of the wearable device as well as facilitate the above-mentioned volume reduction.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the battery charging circuit specifically to be attached to one of the circuit boards (e.g., the first circuit board), the microcontroller to be attached to another of the circuit boards (e.g., the second circuit board), and the healthcare sensor to be attached to another of the circuit boards (e.g., the third circuit board) because doing so is “obvious to try” or in other words amounts to choosing from a finite number of identified, predictable solutions (e.g., the above electronic components on the same circuit board or on KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Still further, while Park discloses ([0047]) that one of the electronic components can be a healthcare sensor, Park appear to be silent regarding the healthcare sensor specifically being a pulse LED and a light sensor.
Nevertheless, Ahmed teaches ([0087] and [0095] that it was known in the healthcare informatics art for one of a plurality of circuit boards of a wearable device to include a physiological sensor in the form of a pulse LED and optical/light sensor ([0066]-[0067]) which advantageously allows for monitoring of a patient’s pulse and thereby assisting in the provision of life-saving care ([0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the healthcare sensor of Park to have been in the form of a pulse LED and light sensor as taught by Ahmed to advantageously allow for monitoring of a patient’s pulse and thereby assisting in the provision of life-saving care.
Furthermore, the Park/Ahmed/CN ‘079 Patent combination discloses wherein when the strap is configured into a wristband or a wristwatch around a wrist of a user (see [0066] of Amhed and [0065] of Park), the light sensor is configured to sense light ... which was reflected off of a peripheral artery of the wrist of the user and originating from the pulse LED ([0067] of Amhed discusses how an optical sensor and LEDs are in contact with the user’s wrist over the radial or other artery to measure the user’s pulse/heart rate; as part of doing so, the sensor would be configured to sense light which was reflected off of the radial artery (which is considered a “peripheral” artery as it is near the periphery of the wrist) of the wrist and originating from the LEDs; as discussed previously, it would have been obvious to one of 
However, the Park/Ahmed/CN ‘079 Patent combination appears to be silent regarding being configured to sense light passing through openings in the strap which was reflected off of a peripheral artery of the wrist of the user and originating from the pulse LED.
Nevertheless, Baik teaches (Figure 9 and [0085]) that it was known in the wearable smart device art for a sensor 100 (including a light emitter 110 and receiver 150 per [0048]-[0049]) to be disposed in a strap such that light passes through openings in the strap (e.g., see Figure 9) which advantageously partially conceals the light emitter and receiver within the strap thereby protecting the light emitter and receiver.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the light to have passed through openings in the strap which was reflected off of a peripheral artery of the wrist of the user and originating from the pulse LED in the system of the Park/Ahmed/CN ‘079 Patent combination as taught by Baik to advantageously partially conceal the light emitter and receiver within the strap thereby protecting the light emitter and receiver.
Furthermore, the Park/Ahmed/CN ‘079 Patent combination appears to be silent regarding wherein a first electrocardiogram (ECG) electrode and a second ECG electrode are attached to one of the boards of the plurality of circuit boards.
Nevertheless, Albert teaches (Figure 2C, [0051], and Abstract) that it was known in the wearable device art for a wearable strap to include first and second electrodes that are attached to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for healthcare sensor of the apparatus of the Park/Ahmed/CN ‘079 Patent/Baik combination to have first and second ECG electrodes on one of the plurality of circuit boards as taught by Albert to advantageously allow ECG measurements to be obtained which can provide important health and diagnostic information of a user.

Claims 108-110 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0275715 to Park et al. (“Park”) in view of U.S. Patent App. Pub. No. 2014/0073486 to Ahmed et al. (“Ahmed”), CN Patent No. 203261079 (“CN ‘079 Patent”), U.S. Patent App. Pub. No. 2015/0297134 to Albert et al. (“Albert”), and U.S. Patent App. Pub. No. 2016/0256116 to Baik et al. (“Baik”), and further in view of U.S. Patent App. Pub. No. 2019/0320916 to Banet et al. (“Banet”):
Regarding claim 108, the Park/Ahmed/CN ‘079 Patent/Albert/Baik combination discloses the apparatus of claim 107, but appears to be silent regarding wherein the light sensor and the pulse LED are parts of a pulse oximeter.
Nevertheless, Banet teaches that it was known in the wearable smart device art for a photodetector (light sensor) ([0002]) and a light source ([0022]) which is a pulse LED ([0170]) to make up parts of a pulse oximeter ([0002] and [0022]) of a body-worn device ([0005]) which advantageously allow the device to measure blood oxygen of the user thereby allowing needed corrective actions to be made


Regarding claim 109, the Park/Ahmed/CN ‘079 Patent/Albert/Baik/Banet combination discloses the apparatus of claim 108, further including wherein pulse LED is configured to emit red light and infrared light ([0170] of Banet notes that each LED emits red and infrared optical wavelengths), and wherein the light sensor comprises respective components to sense red light and infrared light ([0002] of Banet notes that the photodetector measures the red and infrared optical wavelengths and thus includes respective components to measure the same; as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the light sensor and pulse LED of the Park/Ahmed/CN ‘079 Patent/Albert/Baik combination to have been part of a pulse oximeter as taught by Banet to advantageously allow the device to measure blood oxygen of the user thereby allowing needed corrective actions to be made).

Regarding claim 110, the Park/Ahmed/CN ‘079 Patent/Albert/Baik/Banet combination discloses the apparatus of claim 109, further including the pulse oximeter (again, [0002], [0005], and [0022] of Banet already disclose that the pulse oximeter is part of a body-worn device/apparatus) and wherein the pulse oximeter comprises a computing component (microprocessor in [0002]) configured to: 
compare a first reading sensed by the light sensor corresponding to an amount of red light absorbed by blood of the user under skin of the user, corresponding to oxygenated blood, and a second reading sensed by the light sensor corresponding to an amount of infrared light absorbed by the blood, corresponding to deoxygenated blood ([0002] discusses how the microprocessor (computing component) analyzes red and infrared radiation (first and second readings) measured by the photodetector (light sensor) which would involve some comparison of the red and infrared readings, while [0170] notes that the red/infrared optical wavelengths are absorbed by the blood); furthermore, as evidenced by [0003] of U.S. Patent App. Pub. No. 2006/0258921 to Addison et al., absorbed red light corresponds to oxygenated blood while absorbed infrared light corresponds to deoxygenated blood); and 
determine an amount of oxygen in the blood based on the comparison between the first reading and the second reading ([0002] notes that the analysis (comparison) of the red and infrared readings results in an SpO2 (oxygen saturation) level in the blood; as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the light sensor and pulse LED of the Park/Ahmed/CN ‘079 Patent/Albert/Baik combination to have been part of a pulse oximeter as taught by Banet to advantageously allow the device to measure blood oxygen of the user thereby allowing needed corrective actions to be made).

Claim 113 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0275715 to Park et al. (“Park”) in view of U.S. Patent App. Pub. No. 2014/0073486 to Ahmed et al. (“Ahmed”), CN Patent No. 203261079 (“CN ‘079 Patent”), and U.S. Patent App. Pub. No. 2015/0297134 to Albert et al. (“Albert”), and further in view of U.S. Patent No. 9,426,275 to Eim et al. (“Eim”):
Regarding claim 113, the Park/Ahmed/CN ‘079 Patent/Albert combination discloses the apparatus of claim 105, and discloses ([0065] of Park) that the ends of the strap have a coupling mechanism to allow the two ends to be connected to each other so that the device is attached around a user’s wrist as a wristband and/or a smart device.
However, the Park/Ahmed/CN ‘079 Patent/Albert combination appear to be silent regarding specifically that the second connector comprises a male part configured to mate a female part of the first connector to fasten the first end to the second end, directly, to configure the strap into a wristband.
Nevertheless, Eim teaches (Figure 3) that it was known in the wearable device art for a post/rod (male part) to mate a hole (female part) to fasten first and second ends of the strap to configure the strap into a wristband which would advantageously provide an efficient and low cost manner of securing the strap about a person’s wrist.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second and first connectors of the Park/Ahmed/CN ‘079 Patent/Albert combination to have respectively been mating male and female parts as taught by Eim to advantageously provide an efficient and low cost manner of securing the strap about a person’s wrist.

Claim 115 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0275715 to Park et al. (“Park”) in view of U.S. Patent App. Pub. No. 2014/0073486 to Ahmed et al. (“Ahmed”), CN Patent No. 203261079 (“CN ‘079 Patent”), and U.S. Patent App. Pub. No. 2015/0297134 to Albert et al. (“Albert”), and further in view of U.S. Patent App. Pub. No. 2017/0243385 to Mitsugi et al. (“Mitsugi”):
Regarding claim 115, the Park/Ahmed/CN ‘079 Patent/Albert combination discloses the apparatus of claim 105, further including wherein an accelerometer is attached ([0047] of Park disclose that the apparatus includes an accelerometer)...
However, the Park/Ahmed/CN ‘079 Patent/Albert combination appears to be silent regarding the accelerometer specifically be attached to the first circuit board.
Nevertheless, Mitsugi teaches (Figures 1 and 3 and [0075]) that it was known in the wearable device art to dispose an accelerometer on a circuit board along with a battery.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the first circuit board of the Park/Ahmed/CN ‘079 Patent/Albert combination to also have the accelerometer attached thereto because doing so is “obvious to try” or in other words amounts to choosing from a finite number of identified, predictable solutions (e.g., putting the accelerometer on the same board as the battery charging circuit or on a different one of the electrically connected boards), with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 116 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0275715 to Park et al. (“Park”) in view of U.S. Patent App. Pub. No. 2014/0073486 to Ahmed et al. (“Ahmed”), CN Patent No. 203261079 (“CN ‘079 Patent”), and U.S. Patent App. Pub. No. 2015/0297134 to Albert et al. (“Albert”), and further in view of U.S. Patent App. Pub. No. 2019/0005367 to Yamada et al. (“Yamada”):
wherein a wireless communications antenna is attached ([0044]-[0045] of Park discloses how the apparatus includes a wireless communication unit/antenna 11)...
However, the Park/Ahmed/CN ‘079 Patent/Albert combination appears to be silent regarding the wireless communications unit/antenna specifically be attached to the second circuit board.
Nevertheless, Yamada teaches ([0045] and Figures 5 and 9) that it was known in the wearable device art to dispose an antenna on a board along with a microcontroller.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second circuit board of the Park/Ahmed/CN ‘079 Patent/Albert combination to also have the wireless communication antenna attached thereto because doing so is “obvious to try” or in other words amounts to choosing from a finite number of identified, predictable solutions (e.g., putting the wireless communication antenna on the same board as the microcontroller or on a different one of the electrically connected boards), with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686 

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686